Title: To James Madison from John Murray Forbes, 30 January 1807
From: Forbes, John Murray
To: Madison, James



Duplicate
Sir,
Consulate of the United States of America Hamburgh printed sealJanuary 30th. 1807.

I had the honor of addressing Your Excellency by different opportunities, under the several dates of 22nd. Novr. and 12th. Decr., further Copies of which are now inclosed.  These Letters gave an account of the occupation of this City by the French Arms and of their principal measures up to the last date.  Among these measures I noticed the refusal of permission for our Vessels, even in ballast, to leave the Port, and that I had made several applications on this Subject to the French Agents without Success.  These efforts I have since continued and have proposed several modifications of the measure to which I was willing to submit, and which I hoped might come within the discretionary authority the minister might think proper to assume.  To these various applications I have only been able to obtain for answer that Copies of my Letters were sent forward to the Prince of Benevent.  Notwithstanding the long continuance of this measure, and although they give it the name of a Blockade of the River, it is matter of general surprise that as yet no notice has been taken of it in any of their public ordonnances.  I at length therefore thought it necessary to write the French Minister a note under 12th. Instant, protesting against the Secrecy and retroaction of this measure.  Copies of my letters and such answers as I have received are inclosed.  Seeing little certainty of obtaining any Security for our Trade, and apprehending that if Vessels expected from the Ports of the U. S. previous to the knowledge of the late events here, were to come at once up to the City, having touched in England, or having on board any exceptionable Goods, they might be the victims of chicanery, and, if not ultimately confiscated, would be exposed to heavy ransoms by way of bribery. I deemed it necessary to issue circular instructions to the Masters of Vessels bound here, to repair to Gluckstadt, and there wait further Orders.  Copy of these instructions will be found inclosed.  I was the more justified in this proceeding from a confidential conversation with the French Consul, in which he said that, consistently with the present Orders, no Vessels coming from abroad could be admitted to an entry here, and that any Vessel, known to have touched in England, (a practice with many of our Vessels) would be seized; but he intimated that on putting themselves in rule at Gluckstadt, and declaring here that they came only from this last Port, means might be found to facilitate their entry under a previous condition that they should be allowed to depart after being discharged  The secret of this, as of most of their measures, is, that the austerity of the Agents must be softened by pecuniary motives.  I shall, of course, leave the expediency and whole arrangement of such means to the respective Consignees, charged with the Interests of the Individuals concerned.  In some Cases of  detained here, even the motives alluded to, have been employed by some of the Merchants without effect.  I hope, that the measures I have adopted, will be found to be necessarily dictated by circumstances and not incompatible with proper prudence  Your Excellency may rely on it, that in all cases I shall do every thing in my power to serve the cause and commerce of my Country, and, that loyalty to such feelings has imperiously forbidden my deriving any, the smallest advantage, during the late crisis, from a line of conduct, which, in this Country and in these times, is considered, both by public and private men, as perfectly fair, but which does not comport with my sense of public duty.  I am every day reproached with great weakness and misconceived delicacy, but, if I am found, in any degree, worthy the confidence of my own Government I shall disregard such reproaches.
The measures published against English Subjects and their Trade, here continue, without any modification, but have as yet, only been partially executed.  The deputies of the City have returned, having had an interview with H. M. the Emperor, but without being able to obtain a satisfactory decision on any of the points on which they were charged to supplicate his clemency.  The representations of the French Minister have been equally unsuccessful, and since the first occupation of this City, the Emperor has been so entirely occupied with the military operations of the Army, that it has been impossible to bring his attention to the sufferings of this place and of commerce in general, for which however he does not affect much sensibility.
Of the late military events, we have no very accurate accounts.  It seems generally conceded, that on the 26th. Decr. there was a most bloody action on the other Side of the Vistula, at or near Osterode, in which the loss was very great and nearly equal on both sides, and that afterwards both armies retired in consequence of the total want of provisions.  The French have gone into Winter Quarters, and are marching up rapidly their reinforcements.  The Army of Marshall Mortier has left Mecklenburg for the Grand Army & has renounced the meditated Siege of Stralsund.  The Spring will bring on very extensive and tremendous operations.  Since my last Respects, Marshall Brune, who commanded at Boulogne on the Channel, has been appointed, arrived here, and entered on his functions as Military Governor General of the Hanseatic Towns, in the place of General Michaud, who still remains here without any other destination.  The neutrality of Denmark seems now to be settled, nor is the occupation of Holstein any longer necessary to the plans of the French against British Trade as the possession of Hannover, Mecklenburg & the Hanseatic Towns, as well as all Prussia, renders them Masters of all the Channels of Commerce with the Interior of Germany.
The English Government has at length taken its ground and the moderation of its measures is not unlike what I had the honor to conjecture in mine of 12th. Ulto.  If we can obtain any facility on the part of the french, the result of all these events must be highly favorable to our commerce.  I have the honor to be, with great Respect Your Excellency’s most obedient Servant

J: M: Forbes


Copy

